Case: 4:16-cv-00180-CDP Doc. #: 96 Filed: 10/11/18 Page: 1 of 2 PageID #: 1678



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )         Case No. 4:16 CV 180 CDP
                                          )
THE CITY OF FERGUSON,                     )
                                          )
      Defendant.                          )
                                          )

                                      ORDER

      IT IS HEREBY ORDERED that there will be a quarterly status hearing on

Wednesday, December 5, 2018 at 11:00 a.m. in Courtroom 14-South to provide

the parties and the Monitor with an opportunity to update the Court on the status of

implementation of the Consent Decree. Members of the public, in addition to the

Monitor and counsel for the parties, will be allowed to speak at the hearing as set

out below.

      IT IS FURTHER ORDERED that any members of the public who wish to

speak at the December 5, 2018 hearing may do so by appearing at Courtroom 14-

South between 10:30 and 10:50 a.m. on the day of the hearing to register. Counsel

and parties to the case will be given the opportunity to speak first. Statements by

members of the public will be taken in the order the person signed up and will be
Case: 4:16-cv-00180-CDP Doc. #: 96 Filed: 10/11/18 Page: 2 of 2 PageID #: 1679



limited to five minutes each. All persons speaking must speak from the lectern,

state their names, and direct their comments to the Court.




                                        _______________________________
                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE
Dated this 11th day of October, 2018.




                                          2
